DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 5,591,181) in view of Malkowski (US 20120150197).
 
Referring to claim 1, Stone discloses a surgical stitching device (Figs. 1-5) comprising: 
an elongate shaft assembly 3 (Fig. 1) including an axial rod 7 extending therethrough; and 
a tool assembly (jaws 4-5 and support 52 as shown in Fig. 3) coupled with the elongate shaft assembly, the tool assembly including: 
first and second jaws 4-5 (Fig. 3), the first jaw operatively coupled with the axial rod of the elongate shaft such that axial displacement of the axial rod transitions the first and second jaws between open and closed configurations (Figs. 2-3 shows jaws 4-5 coupled to axial rod 7 at pin 8 such that axial displacement of the axial rod 7 transitions the jaws assembly between open and closed configuration, col. 3, ln 42-54); 
first and second needle receiving blades 16, 29 (Fig. 3) slidably disposed in the respective first and second jaws; and 
a suture needle 14 (Figs. 2-3) supported on the first or second jaws and defining an angle with respect to a longitudinal axis defined by the tool assembly, the suture needle detachably secured to one of the first and second jaws by a corresponding first or second needle receiving blade (col. 3, ln 55 to col. 4, ln 2).
Stone discloses the invention substantially as claimed except for disclosing the  suture needle 14 (Figs. 2-3) supported on the first or second jaws and defining an acute angle with respect to a longitudinal axis defined by the tool assembly. However, in the same field of endeavor, which is an endoscopic surgical stitching device, Malkowski discloses the device of Stone require the use of a larger cannula to allow the needle to be passed through in order to place stitches through tissue (para [0007]). To solve this problem Malkowski discloses the suture needle is positioning at an acute angle with respect to a longitudinal axis defined by the tool assembly when the first and second jaws are in closed configuration (Figs. 11-12, para [0033]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have modified the upper jaw 4 and the lower jaw 5 of Stone device to have a configuration as suggested by Malkowski to allow the surgeon to use a large needle that can pass through a smaller port (para [0037]).  

Referring to claim 2, the modified device of Stone discloses the surgical stitching device according to claim 1, wherein the first and second jaws include respective first receiving portion (Stone: Fig. 4) and second receiving portion (Malkowski: Fig. 3) configured to support the suture needle.

Referring to claim 3, the modified device of Stone discloses the surgical stitching device according to claim 2, wherein the first and second receiving portions include opposing planar surfaces defining respective acute angles with respect to the longitudinal axis of the tool assembly (Malkowski: Figs. 7 and 12, which are reproduced and annotated below).

    PNG
    media_image1.png
    242
    603
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    380
    552
    media_image2.png
    Greyscale

Referring to claim 6, the modified device of Stone discloses the surgical stitching device according to claim 1, wherein the acute angle is about 45 degrees (Figs. 7 and 12, which are reproduced and annotated above show the acute angle of planar surface is about 45 degrees).

Referring to claim 8, the modified device of Stone discloses the surgical stitching device according to claim 1, wherein the first and second needle receiving blades include respective notches configured to engage the suture needle (Stone discloses blade 16 has notch (col. 4, ln 22-23; Malkowski: Fig. 9)).

Referring to claim 10, the modified device of Stone discloses the surgical stitching device according to claim 1, wherein the suture needle extends distally when the suture needle is supported on the first jaw (Fig. 10 of Stone’s drawing shows that when the jaws are in open configuration, the needle extends distally when the suture needle is supported on the first or lower jaws).

Referring to claim 11, the modified device of Stone discloses the surgical stitching device according to claim 1, wherein the suture needle extends proximally when the suture needle is supported on the second jaw (Malkowski: Fig. 12, which is reproduced above).
 
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 5,591,181) in view of Malkowski (US 20120150197) as applied to claim 1 above and further in view of Melzer et al. (US 5,389,103).

Referring to claims 5 and 9, the modified device of Stone discloses the surgical stitching device according to claims 1 and 8, respectively, but fails to disclose wherein the suture needle is a straight needle and the suture needle defines circular grooves on opposite ends of the suture needle. However, in the same field of endeavor, which is an endoscopic surgical stitching device, Melzer discloses the needle is a straight needle with circular grooves on opposite ends of the suture needle (Figs. 2 and 5-6). Examiner notes that in paragraph [0010] of the publication of the instant application applicant states that the suture needle may be a straight needle. This statement suggests that curved needle would perform equally to straight needle. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have used curved needle or straight needle as disclosed by Melzer with the modified device of Stone based on surgeon preferences and tissue type.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 12, Melzer (US 5,389,103) discloses a tool assembly for use with a surgical stitching device (Fig. 1), the tool assembly comprising: a suture needle 4 having first and second ends; first and second jaws transitionable between open and closed configurations, the first jaw 2 including a first elongate portion and a first receiving portion configured to support the first end of the suture needle, the second jaw 3 including a second elongate portion 27 longer than the first elongate portion and a second receiving portion configured to support the second end of the suture needle. Melzer fails to disclose the suture needle 4 defining an acute angle with respect to a longitudinal axis defined by the tool assembly when supported on the first or second jaws; and first and second needle receiving blades axially movable in reciprocating manner, the first and second needle receiving blades engaging the respective first and second ends of the suture needle to secure the suture needle to the corresponding first or second jaw.
Referring again to claim 12, Stone as modified by Malkowski (see rejection of claim 1 above) discloses a tool assembly (jaws 4-5 and support 52 as shown in Fig. 3) coupled with the elongate shaft assembly, the tool assembly including: 
first and second jaws 4-5 (Fig. 3), the first jaw operatively coupled with the axial rod of the elongate shaft such that axial displacement of the axial rod transitions the first and second jaws between open and closed configurations (Figs. 2-3 shows jaws 4-5 coupled to axial rod 7 at pin 8 such that axial displacement of the axial rod 7 transitions the jaws assembly between open and closed configuration, col. 3, ln 42-54); 
first and second needle receiving blades 16, 29 (Fig. 3) slidably disposed in the respective first and second jaws; and 
a suture needle 14 (Figs. 2-3) supported on the first or second jaws and defining an angle with respect to a longitudinal axis defined by the tool assembly, the suture needle detachably secured to one of the first and second jaws by a corresponding first or second needle receiving blade (col. 3, ln 55 to col. 4, ln 2).
 	Wherein the  suture needle supported on the first or second jaws and defining an acute angle with respect to a longitudinal axis defined by the tool assembly (Malkowski: Figs. 11-12, para [0033]-[0037]).
Stone as modified by Malkowski fails to disclose the second jaw including a second elongate portion longer than the first elongate portion. Examiner contends that there is no reason or motivation to modify the device of Stone/Malkowski to have the second jaw (lower jaw) including a second elongate portion longer than the first elongate portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771